Examiner’s Statement of Reasons for Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

The primary reason independent claim 1 is allowable is because the closest prior art of record, US 2012/0120892 by Freda et al. and US 2013/0172005 by Finlow-Bates et al., fails to teach or fairly suggest either alone or in combination with the prior art of record a network arrangement that includes a plurality of access points that are part of one or more existing networks and operable to individually address and communicate with each other to form a local area network (LAN) to transfer data between two or more of the plurality of access points using point-to-point links independent of their function in the one or more existing networks, wherein each access point of the plurality of access points is associated with a cache to store content that may be forwarded, via one or more direct point-to-point transfers between access point pairs of the plurality of access points, to other access points in the plurality of access points in response to transfer request messages to transfer the content; wherein each access point has a mapping indicative of a first set of one or more access points of the plurality of access points, if any, for which said each access point is to repeat messages and, for each access point 

The primary reason independent claim 13 is allowable is because the closest prior art of record, US 2012/0120892 by Freda et al. and US 2013/0172005 by Finlow-Bates et al., fails to teach or fairly suggest either alone or in combination with the prior art of record a method for use in a network arrangement in which communication occurs between a plurality of access points that are part of one or more existing networks and form a local area network (LAN) to transfer data between two or more of the plurality of access points using point-to-point links independent of their function in the one or more first existing networks, by access points individually addressing each other, wherein each access point of the plurality of access points is associated with a cache to store content that may be forwarded to other access points access points in the plurality of access points, the method comprising: generating, by one access point, a mapping indicative of a first set of one or more access points of the plurality of access points, if any, for which said each access point is to repeat messages and, for each access point in the first set, a first list of one or more access points in the plurality of access points from which the messages are to be forwarded once received if necessary, with no two access points in the plurality of access points that are directly connected to a third access point repeating a same message to the third access point; identifying, by the one access point, one or more of the plurality of access points from which desired 

The primary reason independent claim 18 is allowable is because the closest prior art of record, US 2012/0120892 by Freda et al. and US 2013/0172005 by Finlow-Bates et al., fails to teach or fairly suggest either alone or in combination with the prior art of record one or more non-transitory computer readable storage media having instructions stored thereupon which, when executed by a system having at least a processor and a memory therein, the instructions cause the system to perform a method for use in a network arrangement in which communication occurs between a plurality of access points that are part of one or more existing networks and form a local area network (LAN) to transfer data between two or more of the plurality of access points using point-to-point links independent of their function in the one or more first existing networks, by access points individually addressing each other, wherein each access point of the plurality of access points is associated with a cache to store content that may be forwarded to other access points access points in the plurality of access points, the method comprising: generating, by one access point, a mapping indicative of a first set of one or more access points of the plurality of access points, if any, for which said each access point is to repeat messages and, for each access point in the first set, a first list of one or more access points in the plurality of access points from which the messages are to be forwarded once received if necessary, with no two access points in 

The primary reason independent claim 19 is allowable is because the closest prior art of record, US 2012/0120892 by Freda et al. and US 2013/0172005 by Finlow-Bates et al., fails to teach or fairly suggest either alone or in combination with the prior art of record A device for use in a network arrangement a plurality of access points that are part of one or more existing networks and operable to individually address and communicate with each other to form a local area network (LAN) to transfer data between two or more of the plurality of access points using point-to-point links independent of their function in the one or more first existing networks, the client device comprising: a first communication interface to connect to the one or more existing networks; a second wireless communication interface to connect to one or more access points of the plurality of access points that are part of the one or more existing networks, via individually addresses, to transfer data using point-to-point links; a cache to store content; and connection logic coupled to the first and second communication interfaces and the cache to set up a wireless connection by itself using the second wireless communication interface to one or more access points to transfer desired content .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are:
US 2012/0120892 teaches a plurality of different radio access technologies are deployed in a dynamic spectrum management system and the central entity coordinates and manages wireless communications in the network. A direct link station receives a beacon periodically from an access point.
US 2014/0086132 teaches delivering data to a wireless client device in a wireless local area network via a plurality of access point devices as the wireless client device roams from one access point device to another.
US 2013/172005 teaches a wireless network having a plurality of access points that automatically share positional information with each other without using a central server. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S ROBERTS whose telephone number is (571)272-3095. The examiner can normally be reached M to F, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

BRIAN S. ROBERTS
Primary Examiner
Art Unit 2466



/BRIAN S ROBERTS/Primary Examiner, Art Unit 2466